DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments with respect to claims 1, 20, and 30, filed 6/21/22, have been fully considered but they are not persuasive. 

On page 8-10 of the applicant’s response, the applicant argues with respect to claims 1 and 30 that Baghel does not disclose “generating a transmit power control command based at least in part on a sidelink reception quality measurement of the sidelink communication when the UE is an intended recipient of the sidelink communication”
Regarding the arguments above, the examiner respectfully disagrees with the applicant. Baghel [0059] teaches the relay UE generating an initial TPC command for the remote UE based on the power measured. Baghel [0050] teaches the power is a power of a sidelink reception signal) and the relay UE measures received power. Therefore, as the claim language reads, Baghel does teach the argued limitations.

On page 11-12 of the applicant’s response, the applicant argues with respect to claims 20 that Baghel does not disclose “receiving, from a source user equipment (UE), a transmit power control command for the source UE, wherein the transmit power control command is based at least in part on a delay characteristic associated with the network entity serving as a relay between another UE and the source UE”
Regarding the arguments above, the examiner respectfully disagrees with the applicant. The claim uses the language “associated with the network entity”. The CQI (channel quality) representative of a delay characteristic [0066] is associated with the signal from the second UE to a base station. This makes it associated with a network entity. Therefore, as the claim language reads, Baghel does teach the argued limitations.

Applicant’s arguments, see page 13, filed 6/21/22, with respect to claim 27-29 have been fully considered and are persuasive.  The rejection of claims 27-29 has been withdrawn. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1, 5-6, 10-12, 14-23, 25-26,30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baghel et al (Pub No: 2017/0208638).


As to claim 1, Baghel teaches a method of wireless communication performed by a user equipment (UE) (Baghel, [0051], a method of communication performed by a relay UE), comprising: 
receiving, from a source UE, a sidelink communication (Baghel, [0058], the relay UE receives a D2D discovery message (sidelink communication) from the remote UE (source UE)) ; 
generating a transmit power control command based at least in part on a sidelink reception quality measurement of the sidelink communication when the UE is an intended recipient of the sidelink communication (Baghel, [0059], the relay UE measures received power of the sidelink message [0050] [0059] and generates an initial TPC command for the remote UE based on the power measured (the relay UE is not the intended recipient and a measurement is generated)) and 
transmitting, via a sidelink feedback channel, the transmit power control command to control a transmit power, for another sidelink communication, of the source UE (Baghel, [0059], the relay UE transmits the initial TPC command being used as the feedback directly to the remote UE. The remote UE adjusts transmit power for its sidelink communications based on the feedback).

As to claim 5, Baghel teaches wherein the transmit power control command is conveyed in connection with a transmission of data or other control information to the source UE (Baghel, [0063], the TPC command is sent with and RRC message or MAC CE).

As to claim 6, Baghel teaches wherein the transmit power control command is conveyed via at least one of: a medium access control control element (Baghel, [0063], the TPC command is sent with and RRC message or MAC CE).


As to claim 10, Baghel teaches wherein transmitting the transmit power control command comprises: transmitting the transmit power control command to a network entity for relay to the source UE (Baghel, [0069], the TPC can be transmitted indirectly via a base station).

As to claim 11, Baghel teaches wherein the network entity is a relay base station or a relay UE (Baghel, [0069], the TPC can be transmitted indirectly via a base station).

As to claim 12, Baghel teaches wherein the transmit power control command is conveyed to the network entity via at least one of: a physical uplink control channel (Baghel, [0069], a physical control channel to the base station (uplink)).

As to claim 14, Baghel teaches wherein the transmit power control command is conveyed to the network entity via an uplink control information of a physical uplink control channel message (Baghel, [0060], conveyed via and uplink RRC (control message) of a PUCCH [0036]).

As to claim 15, Baghel teaches wherein the transmit power control command is indicated using a dedicated field of the uplink control information (Baghel, [0060], conveyed via and uplink RRC (control message) of a PUCCH [0036]). 

As to claim 16, Baghel teaches wherein the transmit power control command is generated based at least in part on the other sidelink communication being scheduled (Baghel, [0051, 0059], generating based on measured (other information) power used for other communication).

As to claim 17, Baghel teaches wherein the transmit power control command is reported based at least in part on a fixed reporting configuration (Baghel, [0054], fixed (periodic) reporting).

As to claim 18, Baghel teaches wherein the transmit power control command is conveyed to the network entity via a medium access control control element of the physical uplink shared channel message (Baghel, [0036][0060], via a MAC CE in a PUSCH).

As to claim 19, Baghel teaches wherein the transmit power control command is an instruction to maintain a current transmit power level (Baghel, [0059], an initial TPC command for the remote UE based on the power measured which can be to maintain).

As to claim 20, Baghel teaches a method of wireless communication performed by a network entity (Baghel, [0069], a method at a base station), comprising: 
receiving, from a source user equipment (UE), a transmit power control command for the source UE (Baghel, [0059] the determined TPC [0069], is sent via a base station that determines it to send to the second UE (source)) wherein the transmit power control command is based at least in part on a delay characteristic associated with the network entity serving as a relay between another UE and the source UE (Baghel, [0066], the feedback for the TPC is based on CQI with is a delay characteristic); and 
transmitting (Baghel, [0069], the base station relays/transmits), to control a transmit power for a sidelink communication, the transmit power control command to the source UE (Baghel, [0059] the determined TPC [0069], is sent via a base station that determines it to send to the second UE (source)).

As to claim 21, Baghel teaches wherein the network entity is a base station or another UE (Baghel, [0069], a base station).

As to claim 22, Baghel teaches wherein the transmit power control command is based at least in part on a received feedback message from a target UE and is conveyed via a downlink control information message to control sidelink operation (Baghel, [0059] the command is based on received measured power from a remote UE and sent downlink from the base station [0069] to the source UE for d2d sidelink communication).

As to claim 23, Baghel teaches wherein the transmit power control command is based at least in part on a received feedback message from a target UE and is conveyed via the same message as one or more sidelink grants (Baghel, [0059] the command is based on received measured power from a remote UE and sent downlink from the base station [0069] to the source UE for d2d sidelink communication)..

As to claim 25, Baghel teaches wherein the transmit power control command and another transmit power control command for an access link transmission of the source UE are conveyed via a common message (Baghel, [0063], the TPC command is sent with and RRC message or MAC CE (common together for access link transmissions).

As to claim 26, Baghel teaches wherein the transmit power control command is component carrier specific (Baghel, [0029], the transmission is in each direction per component carrier).

As to claim 30, Baghel teaches a user equipment (UE) for wireless communication (Baghel, [0051], a relay UE), comprising: a memory; and one or more processors operatively coupled to the memory, the memory and the one or more processors configured to: 
receive, from a source UE, a sidelink communication (Baghel, [0058], the relay UE receives a D2D discovery message (sidelink communication) from the remote UE (source UE)); 
generating a transmit power control command based at least in part on a sidelink reception quality measurement of the sidelink communication when the UE is an intended recipient of the sidelink communication (Baghel, [0059], the relay UE measures received power of the sidelink message [0050] [0059] and generates an initial TPC command for the remote UE based on the power measured (the relay UE is not the intended recipient and a measurement is generated)); and 
transmit, via a sidelink feedback channel, the transmit power control command to control a transmit power, for another sidelink communication, of the source UE (Baghel, [0059], the relay UE transmits the initial TPC command being used as the feedback directly to the remote UE. The remote UE adjusts transmit power for its sidelink communications based on the feedback).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-4, 7-9, 13, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Baghel as applied to claim above, and further in view of NEC (NEC, “3GPP TSG RAN WG1 AdHoc Meeting 1901” R1-1900669, “Physical Layer Procedures for NR V2X”, Taipei, Taiwan 21st-25th January 2019).

As to claim 2, Baghel teaches sidelink feedback (Baghel, [0059]).
Baghel does not explicitly teach wherein the sidelink feedback channel is a physical sidelink feedback channel.
However, NEC teaches wherein the sidelink feedback channel is a physical sidelink feedback channel (NEC, Pg 4 line 16, the physical resource for sidelink feedback is the PSFCH).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Baghel and NEC because it is a method that would adjust transmission power dynamically and guarantee optimal sidelink transmission power (NEC Pg 4, Para 2)

As to claim 3, Baghel teaches sidelink feedback (Baghel, [0059]).
Baghel does not explicitly teach wherein the transmit power control command and a hybrid automatic repeat request feedback message are both conveyed via the sidelink feedback channel.
However, NEC teaches the transmit power control command and a hybrid automatic repeat request feedback message are both conveyed via the sidelink feedback channel (NEC, Pg 4 Lines 13-15, the sidelink feedback and HARQ-ACK are conveyed together).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Baghel and NEC because it is a method that would adjust transmission power dynamically and guarantee optimal sidelink transmission power (NEC Pg 4, Para 2)

As to claim 4, Baghel teaches sidelink feedback (Baghel, [0059]).
Baghel does not explicitly teach wherein the sidelink feedback channel is a first sidelink feedback channel to convey the transmit power control command and wherein a hybrid automatic repeat request feedback message is conveyed via a second sidelink feedback channel that is different from the first sidelink feedback channel.
However, NEC teaches (NEC, Pg 4 Lines 13-15,the feedback is sent on the PSFCH and the HARQ-ACK on a PSCCH and allocated as a whole).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Baghel and NEC because it is a method that would adjust transmission power dynamically and guarantee optimal sidelink transmission power (NEC Pg 4, Para 2).

As to claim 7, Baghel teaches sidelink feedback (Baghel, [0059], TPC is feedback).
Baghel does not explicitly teach wherein the transmit power control command is a hybrid automatic repeat request message that causes an alteration to the transmit power of the source UE.
However, NEC teaches the transmit power control command is a hybrid automatic repeat request message that causes an alteration to the transmit power of the source UE (NEC, Pg 1 Lines 1-30, HARQ on PSFCH with the TPC). 
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Baghel and NEC because it is a method that would adjust transmission power dynamically and guarantee optimal sidelink transmission power (NEC Pg 4, Para 2).

As to claim 8, Baghel teaches sidelink feedback (Baghel, [0059], TPC is feedback).
Baghel does not explicitly teach wherein the transmit power control command is conveyed via a unicast feedback channel to the source UE, and wherein one or more other transmit power control commands are transmitted via a corresponding one or more other unicast feedback channels to one or more other source UEs.
However, NEC teaches wherein the transmit power control command is conveyed via a unicast feedback channel to the source UE, and wherein one or more other transmit power control commands are transmitted via a corresponding one or more other unicast feedback channels to one or more other source UEs (NEC, Pg 1 Lines 1-30, the SL feedback is for unicast via PSFCH).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Baghel and NEC because it is a method that would adjust transmission power dynamically and guarantee optimal sidelink transmission power (NEC Pg 4, Para 2).

As to claim 9, Baghel teaches sidelink feedback (Baghel, [0059], TPC is feedback).
Baghel does not explicitly teach wherein the transmit power control command is conveyed via a groupcast transmission or a group-common transmission to a plurality of UEs to which the transmit power control command is to apply. 
However, NEC teaches wherein the transmit power control command is conveyed via a groupcast transmission or a group-common transmission to a plurality of UEs to which the transmit power control command is to apply (NEC, Pg 1 Lines 1-30, the SL feedback is for groupcast via PSFCH).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Baghel and NEC because it is a method that would adjust transmission power dynamically and guarantee optimal sidelink transmission power (NEC Pg 4, Para 2).

As to claim 13, Baghel teaches the transmit power control command is related to at least one of a sidelink (Baghel, [0059], TPC is feedback).
Baghel does not explicitly teach wherein the transmit power control command is conveyed to the network entity with at least one of: an acknowledgement or negative acknowledgement feedback message, a scheduling request, or a channel state information message, and wherein the transmit power control command is related to at least one of an access link, a sidelink, or a combination thereof.
However, NEC teaches the transmit power control command is conveyed to the network entity with at least one of: an acknowledgement or negative acknowledgement feedback message (NEC, Pg 4 Lines 13-15, the sidelink feedback and HARQ-ACK are conveyed together), and wherein the transmit power control command is related to a sidelink (NEC, Pg 4 Lines 13-15, the sidelink feedback and HARQ-ACK are conveyed together).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Baghel and NEC because it is a method that would adjust transmission power dynamically and guarantee optimal sidelink transmission power (NEC Pg 4, Para 2).

As to claim 24, Baghel teaches the transmit power control command feedback (Baghel, [0059], TPC is feedback).
Baghel does not explicitly teach wherein the transmit power control command is conveyed via a group-common message to control sidelink operation of a plurality of UEs.
However, NEC teaches wherein the transmit power control command is conveyed via a group-common message to control sidelink operation of a plurality of UEs (NEC, Pg 1 Lines 1-30, the SL feedback is for groupcast via PSFCH).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Baghel and NEC because it is a method that would adjust transmission power dynamically and guarantee optimal sidelink transmission power (NEC Pg 4, Para 2).

Allowable Subject Matter
Claim 27-29 are allowed.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFSHAWN M TOWFIGHI whose telephone number is (571)270-7296. The examiner can normally be reached M-F 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AFSHAWN M TOWFIGHI/Primary Examiner, Art Unit 2469